DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/21/2021.
Status of claims in the instant application:
Claims 1-20 are pending.
Priority
This application is a CON of 17/224,593 filed on 04/07/2021 now PAT 11184355 which is a CON of 16/832,377 filed on 03/27/2020 now PAT 11005840 which is a CON of 15/593,483 filed on 05/12/2017 now PAT 10645079.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/21/2021 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 11184355. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations:
Instant Application
Reference U.S. Patent No 11184355
1. A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal: generate an authentication token in an authentication database; and send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, update the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
1. A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user account associated with the user account portal, and wherein the username corresponding to the user account associated with the user account portal is the only authenticator included in the request to login to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal as the only authenticator: generate an authentication token in an authentication database; and send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, update the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and -24-Docket No. 007131.02479\USP7757US03after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
2. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: if the authentication response message does not indicate that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal: generate an error message for the user computing device; and send, via the communication interface, to the user computing device, the error message generated for the user computing device.
2. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: if the authentication response message does not indicate that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal: generate an error message for the user computing device; and send, via the communication interface, to the user computing device, the error message generated for the user computing device.
3. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to generating the authentication token in the authentication database: load, from a user account database, user account information corresponding to the user account associated with the user account portal; and confirm, based on the user account information loaded from the user account database, that the user account associated with the user account portal is enrolled for multi- device authentication prompts.
3. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to generating the authentication token in the authentication database: load, from a user account database, user account information corresponding to the user account associated with the user account portal; and confirm, based on the user account information loaded from the user account database, that the user account associated with the user account portal is enrolled for multi- device authentication prompts.
4. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to sending the notification to the at least one registered device linked to the user account associated with the user account portal, identify the at least one registered device as being linked to the user account associated with the user account portal based on user account information loaded from a user account database.
4. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to sending the notification to the at least one registered device linked to the user account associated with the user account portal, identify the at least one registered device as being linked to the user account associated with the user account portal based on user account information loaded from a user account database.
5. The computing platform of claim 4, wherein sending the notification to the at least one registered device linked to the user account associated with the user account portal comprises: generating one or more commands directing a notification engine system to push at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal; and sending, via the communication interface, to the notification engine system, the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal.
5. The computing platform of claim 4, wherein sending the notification to the at least one registered device linked to the user account associated with the user account portal comprises: generating one or more commands directing a notification engine system to push at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal; and sending, via the communication interface, to the notification engine system, the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal.
6. The computing platform of claim 5, wherein the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal are configured to cause the at least one registered device linked to the user account associated with the user account portal to present at least one authentication prompt.
6. The computing platform of claim 5, wherein the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal are configured to cause the at least one registered device linked to the user account associated with the user account portal to present at least one authentication prompt.
7. The computing platform of claim 6, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by -26-Docket No. 007131.02479\USP7757US03the at least one registered device linked to the user account associated with the user account portal in response to the at least one authentication prompt.
7. The computing platform of claim 6, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by -26-Docket No. 007131.02479\USP7757US03the at least one registered device linked to the user account associated with the user account portal in response to the at least one authentication prompt.
8. The computing platform of claim 5, wherein the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal are configured to cause the at least one registered device linked to the user account associated with the user account portal to present at least one biometric authentication prompt.
8. The computing platform of claim 5, wherein the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal are configured to cause the at least one registered device linked to the user account associated with the user account portal to present at least one biometric authentication prompt.
9. The computing platform of claim 8, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal in response to the at least one biometric authentication prompt.
9. The computing platform of claim 8, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal in response to the at least one biometric authentication prompt.
10. The computing platform of claim 1, wherein providing the access to the portal interface based on the authentication token in the authentication database comprises providing the access to the portal interface after receiving a polling request from the user computing device.
10. The computing platform of claim 1, wherein providing the access to the portal interface based on the authentication token in the authentication database comprises providing the access to the portal interface after receiving a polling request from the user computing device.
11. The computing platform of claim 1, wherein providing the access to the portal interface based on the authentication token in the authentication database comprises redirecting the user computing device to a user account portal computer system.
11. The computing platform of claim 1, wherein providing the access to the portal interface based on the authentication token in the authentication database comprises redirecting the user computing device to a user account portal computer system.
12. The computing platform of claim 11, wherein redirecting the user computing device to the user account portal computer system comprises launching an authenticated user account portal session on the user account portal computer system for a web application on the user computing device.
12. The computing platform of claim 11, wherein redirecting the user computing device to the user account portal computer system comprises launching an authenticated user account portal session on the user account portal computer system for a web application on the user computing device.
13. The computing platform of claim 12, wherein launching the authenticated user account portal session on the user account portal computer system for the web application on the user computing device comprises: generating one or more commands comprising embedded authentication headers; and sending the one or more commands comprising the embedded authentication headers to the user account portal computer system.
13. The computing platform of claim 12, wherein launching the authenticated user account portal session on the user account portal computer system for the web application on the user computing device comprises: generating one or more commands comprising embedded authentication headers; and sending the one or more commands comprising the embedded authentication headers to the user account portal computer system.
14. The computing platform of claim 1, wherein updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved causes a web application on the user computing device to request an account overview page of an online banking portal associated with the computing platform.
14. The computing platform of claim 1, wherein updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved causes a web application on the user computing device to request an account overview page of an online banking portal associated with the computing platform.
15. A method, comprising: at a computing platform comprising at least one processor, memory, and a communication interface: receiving, by the at least one processor, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal: generating, by the at least one processor, an authentication token in an authentication database; and sending, by the at least one processor, a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receiving, by the at least one processor, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, updating, by the at least one processor, the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been -28-Docket No. 007131.02578\USP7757USC1CIC1approved, providing, by the at least one processor, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
15. A method, comprising: at a computing platform comprising at least one processor, memory, and a communication interface: receiving, by the at least one processor, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user account associated with the user account portal, and wherein the username corresponding to the user account associated with the user account portal is the only authenticator included in the request to login to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal as the only authenticator: generating, by the at least one processor, an authentication token in an authentication database; and -28-Docket No. 007131.02479\USP7757US03sending, by the at least one processor, a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receiving, by the at least one processor, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, updating, by the at least one processor, the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, providing, by the at least one processor, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
16. The method of claim 15, comprising: if the authentication response message does not indicate that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal: generating, by the at least one processor, an error message for the user computing device; and sending, by the at least one processor, via the communication interface, to the user computing device, the error message generated for the user computing device.
16. The method of claim 15, comprising: if the authentication response message does not indicate that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal: generating, by the at least one processor, an error message for the user computing device; and sending, by the at least one processor, via the communication interface, to the user computing device, the error message generated for the user computing device.
17. The method of claim 15, comprising: prior to generating the authentication token in the authentication database: -29-Docket No. 007131.02479\USP7757US03loading, by the at least one processor, from a user account database, user account information corresponding to the user account associated with the user account portal; and confirming, by the at least one processor, based on the user account information loaded from the user account database, that the user account associated with the user account portal is enrolled for multi-device authentication prompts.
17. The method of claim 15, comprising: prior to generating the authentication token in the authentication database: -29-Docket No. 007131.02479\USP7757US03loading, by the at least one processor, from a user account database, user account information corresponding to the user account associated with the user account portal; and confirming, by the at least one processor, based on the user account information loaded from the user account database, that the user account associated with the user account portal is enrolled for multi-device authentication prompts.
18. The method of claim 15, comprising: prior to sending the notification to the at least one registered device linked to the user account associated with the user account portal, identifying, by the at least one processor, the at least one registered device as being linked to the user account associated with the user account portal based on user account information loaded from a user account database.
18. The method of claim 15, comprising: prior to sending the notification to the at least one registered device linked to the user account associated with the user account portal, identifying, by the at least one processor, the at least one registered device as being linked to the user account associated with the user account portal based on user account information loaded from a user account database.
19. The method of claim 18, wherein sending the notification to the at least one registered device linked to the user account associated with the user account portal comprises: generating one or more commands directing a notification engine system to push at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal; and sending, via the communication interface, to the notification engine system, the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal.
19. The method of claim 18, wherein sending the notification to the at least one registered device linked to the user account associated with the user account portal comprises: generating one or more commands directing a notification engine system to push at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal; and sending, via the communication interface, to the notification engine system, the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal.
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: receive, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal: generate an authentication token in an authentication database; and send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user -30-Docket No. 007131.02578\USP7757USC1CIC1account portal, update the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: receive, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user -30-Docket No. 007131.02479\USP7757US03account associated with the user account portal, and wherein the username corresponding to the user account associated with the user account portal is the only authenticator included in the request to login to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal as the only authenticator: generate an authentication token in an authentication database; and send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, update the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the user computing device, access to a portal interface based on the authentication token in the authentication database.


Allowable Subject Matter
Based on the previously allowed parent case 17/224,593 and prior art search of records, claims 1-20 of the instant application would be allowable if the Applicant files terminal disclaimer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for allowance will be furnished upon allowance.
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Allinson et al., [US PGPUB: 2016/0285633], this discloses that a first device may be registered as authorized to authenticate a user login into a service from a second device (e.g., a smart phone may be used to log the user into a webmail service on a computer without the user having to enter a password through the computer). Responsive to the user attempting to access the service through the second device, a login interface may be displayed on the first device. The user may confirm or deny that the user wants to log into the service on the second device, thus allowing the user to seamlessly log into the service on the second device (e.g., without entering a password) while mitigating unauthorized logins into the service from unknown devices. Further, the user may use the first device to delegate the authority to authenticate the user login into the service to one or more other devices.
Allinson does generally teach a system and method (FIG. 6A-6B, Para [0057-0060]) comprising a service login management component, for using a first registered device to authenticate a login of a second device into a service. A user of the second device may be presented with a login field when attempting to access the service and is presented with an interface comprising a prompt to enter a username through the login field. The second device sends an access request for the service to the service login management component. The access request may comprise the device authorization information. The service login management performs a search within an authorization database for the username. The username may be associated, by an entry within the authorization database, with a push token, the first device, and/or an encryption key. A request is generated by the service login management that is encrypted using the encryption key, to generate an encrypted request. The encrypted request is sent to the first device using the push token. The first device decrypts the encrypted request using the encryption key. Responsive to receiving the request, the first device may display a login interface to the user comprising an option to indicate the user wants to yes log in the second device, or no does not want to log in the second device. The first device is used to instruct the service login management component to log the user into the service on the second device. The user may select yes on the login interface to generate a login user authentication notification. The encrypted login user authentication notification is sent to the service login management component where it is decrypted. The login user authentication notification instructs the service login management component to log the user into the service on the second device. The user logs into the service on the second device without entering a password.
Kirillin et al., [US PGPUB: 2013/0297513], generally teaches multifactor security authentication algorithm methods in authorizing and using client devices to perform banking transactions. A customer can register and associate a client device with their account. The customer can further create unique login information associated with their account. A customer's login information, client device, and a push confirmation must be verified for accuracy prior to allowing the customer to perform banking operations. Using multi factor authentication process, banking transactions can be performed more reliably and securely.
Kirillin does generally teach system and method to for authenticating a customer using an unauthorized device. Customer can submit user credentials to a bank server using an unauthorized device, where user credentials can include a username, a password, a personal identification number ("PIN"), answers to security questions, etc. Bank server can compare the user credentials submitted to user credentials stored in a data store accessible by bank server. In response to authenticating the user credentials of customer, bank server can send a push request to push notification server. As a part of the push request, bank server can send identification information to push notification server regarding customer. Push notification server can access device tokens 132 related to a plurality of authorized mobile devices and identify a device token associated with authorized mobile device. As a part of device authentication, Customer can confirm to the authorized mobile device that it wishes to confirm their identity. Authorized mobile device can send the device certificate stored in memory of the authorized mobile device along with a device token received from push notification server to bank server. Bank server can then authenticate the authorized mobile device using the device certificate and device token by comparing the device certificate and device token to linked device information accessible in a data store by bank server. Bank server can then use a multifactor authentication process analyzing three distinct factors: user authentication, device authentication, and push confirmation. If bank server authenticates the user, the device, and the push confirmation, customer can be authorized to use internet browser to perform banking operations.
Andrews et al., [US PGPUB: 20170346815], generally teaches a method for user authentication where a first user request may be received to access a particular resource. A first authentication credential from a first client device may be received based on a first authentication challenge being issued to a user of the first client device. A second client device of the user may be notified to prompt the user to provide a second authentication credential to complete at least a second authentication challenge. The access to the particular resource may require at least successfully completing the first authentication challenge on the first client device and the second authentication challenge on the second client device.
Andrews does generally teach a user authentication method and system where user may first request access to the protected resource using the client device. The user may then be prompted to complete primary authentication from the client device. For example, the user may be prompted to provide a username and a password to the access manager. The method may require a second device to perform secondary authentication with, the client device 402 may also transmit any wirelessly paired device IDs. For example, during registration a user may have registered multiple secondary devices. The client device may be inside of the threshold and transmit back to the client device its device ID or other identifier such that the client device may obtain and transmit the device ID of second client device to the access manager. Accordingly, when the access manager receives the device ID attribute of second client device and forwards it to the registration server to search within the device fingerprint and attribute, the device ID may be matched to the device ID registered at registration time. Therefore, the access manager may know which client device (second client device) to send a notification to for secondary authentication.
Mizrah, [US PGPUB: 20080098464], generally teaches method and system for user authentication using more than one communication channel between server-side resources and two logical or physical client-side data processing machines. After a first security tier, a first communication channel is opened to a first data processing machine on the client side. The session proceeds by delivering an authentication challenge, identifying a random subset of an authentication credential, to a second data processing machine on the client side using a second communication channel. Next, the user enters an authentication response in the first data processing machine, based on a random subset of the authentication credential. The authentication response is returned to the server side on the first communication channel for matching. The authentication credential can be a one-session-only credential delivered to the user for one session, or a static credential used many times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434